Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of                   ,
2006 by and between Superior Essex Inc., a Delaware corporation (the “Company”),
and                           (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers and in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The Certificate
of Incorporation (the “Charter”) and the Bylaws (the “By-laws”) of the Company
require indemnification of the officers and directors of the Company. 
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (“DGCL”).  The Charter, the By-laws and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;


--------------------------------------------------------------------------------


WHEREAS, this Agreement is a supplement to and in furtherance of the Charter, 
the By-laws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Charter,
the By-laws and insurance as adequate in the present circumstances, and may not
be willing to serve as an [officer] [director] of the Company [or, at the
request of the Company, as a [director] [officer] [employee] [agent] of another
enterprise] without adequate protection, and the Company desires Indemnitee to
serve in such capacity.  Indemnitee is willing to serve, continue to serve and
to take on additional service for or on behalf of the Company on the condition
that [he] [she] be so indemnified; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


SECTION 1.               SERVICES TO THE COMPANY.  INDEMNITEE AGREES TO SERVE AS
A [DIRECTOR] [OFFICER] OF THE COMPANY [AND, AT THE REQUEST OF THE COMPANY, AS A
[DIRECTOR] [OFFICER] [EMPLOYEE] [AGENT] OF ANOTHER ENTERPRISE].  INDEMNITEE MAY
AT ANY TIME AND FOR ANY REASON RESIGN FROM SUCH POSITION (SUBJECT TO ANY OTHER
CONTRACTUAL OBLIGATION OR ANY OBLIGATION IMPOSED BY OPERATION OF LAW), IN WHICH
EVENT THE COMPANY SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT TO CONTINUE
INDEMNITEE IN SUCH POSITION.  THIS AGREEMENT SHALL NOT BE DEEMED AN EMPLOYMENT
CONTRACT BETWEEN THE COMPANY (OR ANY OF ITS SUBSIDIARIES OR ANY ENTERPRISE) AND
INDEMNITEE.  INDEMNITEE SPECIFICALLY ACKNOWLEDGES THAT INDEMNITEE’S EMPLOYMENT
WITH THE COMPANY (OR ANY OF ITS SUBSIDIARIES OR ANY ENTERPRISE), IF ANY, IS AT
WILL, AND THE INDEMNITEE MAY BE DISCHARGED AT ANY TIME FOR ANY REASON, WITH OR
WITHOUT CAUSE, EXCEPT AS MAY BE OTHERWISE PROVIDED IN ANY WRITTEN EMPLOYMENT
CONTRACT BETWEEN INDEMNITEE AND THE COMPANY (OR ANY OF ITS SUBSIDIARIES OR ANY
ENTERPRISE), OTHER APPLICABLE FORMAL SEVERANCE POLICIES DULY ADOPTED BY THE
BOARD, OR, WITH RESPECT TO SERVICE AS A DIRECTOR OR OFFICER OF THE COMPANY, BY
THE CHARTER, BY-LAWS AND THE DGCL.  THE FOREGOING NOTWITHSTANDING, THIS
AGREEMENT SHALL CONTINUE IN FORCE AFTER INDEMNITEE HAS CEASED TO SERVE AS AN
[OFFICER] [DIRECTOR] OF THE COMPANY [AND, AT THE REQUEST OF THE COMPANY, AS A
[DIRECTOR] [OFFICER] [EMPLOYEE] [AGENT] OF ANOTHER ENTERPRISE].


SECTION 2.               DEFINITIONS.   AS USED IN THIS AGREEMENT:


(A)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR UPON THE EARLIEST
TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE FOLLOWING EVENTS:


I.              ACQUISITION OF STOCK BY THIRD PARTY.  ANY PERSON (AS DEFINED
BELOW) IS OR BECOMES THE BENEFICIAL OWNER (AS DEFINED BELOW), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT (15%) OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES;


II.             CHANGE IN BOARD OF DIRECTORS.  DURING ANY PERIOD OF TWO (2)
CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS
AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE
BOARD, AND ANY NEW DIRECTOR (OTHER

2


--------------------------------------------------------------------------------



THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH
THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN SECTIONS 2(A)(I), 2(A)(III) OR
2(A)(IV)) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED,
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD;


III.            CORPORATE TRANSACTIONS.  THE EFFECTIVE DATE OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER ENTITY, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) MORE THAN 51% OF THE COMBINED VOTING POWER
OF THE VOTING SECURITIES OF THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION AND WITH THE POWER TO ELECT AT LEAST A MAJORITY OF
THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH SURVIVING ENTITY;


IV.            LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;
AND


V.             OTHER EVENTS.  THERE OCCURS ANY OTHER EVENT OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED BELOW), WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.

For purposes of this Section 2(a), the following terms shall have the following
meanings:

(A)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(B)           “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(C)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.

3


--------------------------------------------------------------------------------



(B)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS
A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE WHICH SUCH PERSON IS OR WAS SERVING AT
THE REQUEST OF THE COMPANY.


(C)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


(D)           “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER CORPORATION,
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT
PLAN OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF
THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY.


(E)           “EXPENSES” SHALL INCLUDE ALL REASONABLE ATTORNEYS’ FEES,
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE
TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING
TO PROSECUTE OR DEFEND, INVESTIGATING, BEING OR PREPARING TO BE A WITNESS IN, OR
OTHERWISE PARTICIPATING IN, A PROCEEDING.  EXPENSES ALSO SHALL INCLUDE (I)
EXPENSES INCURRED IN CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING,
INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING
TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT, AND
(II) FOR PURPOSES OF SECTION 13(D) ONLY, EXPENSES INCURRED BY INDEMNITEE IN
CONNECTION WITH THE INTERPRETATION, ENFORCEMENT OR DEFENSE OF INDEMNITEE’S
RIGHTS UNDER THIS AGREEMENT, BY LITIGATION OR OTHERWISE.  EXPENSES, HOWEVER,
SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF
JUDGMENTS OR FINES AGAINST INDEMNITEE.


(F)            “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW
FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY
IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY
OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH
RESPECT TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO THE PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY
OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


(G)           THE TERM “PROCEEDING” SHALL INCLUDE ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT OF THE COMPANY OR
OTHERWISE AND WHETHER OF A CIVIL, CRIMINAL, ADMINISTRATIVE LEGISLATIVE, OR
INVESTIGATIVE NATURE, INCLUDING ANY APPEAL THEREFROM, IN WHICH INDEMNITEE WAS,
IS

4


--------------------------------------------------------------------------------



OR WILL BE INVOLVED AS A PARTY, POTENTIAL PARTY, NON-PARTY WITNESS OR OTHERWISE
BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE
COMPANY, BY REASON OF ANY ACTION TAKEN BY [HIM] [HER] OR OF ANY ACTION ON [HIS]
[HER] PART WHILE ACTING AS DIRECTOR OR OFFICER OF THE COMPANY, OR BY REASON OF
THE FACT THAT [HE] [SHE] IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, IN EACH CASE
WHETHER OR NOT SERVING IN SUCH CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS
INCURRED FOR WHICH INDEMNIFICATION, REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES
CAN BE PROVIDED UNDER THIS AGREEMENT; EXCEPT ONE INITIATED BY AN INDEMNITEE TO
ENFORCE [HIS] [HER] RIGHTS UNDER THIS AGREEMENT.


(H)           REFERENCE TO “OTHER ENTERPRISE” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT THE REQUEST OF THE
COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR,
OFFICER, EMPLOYEE OR AGENT WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS
PARTICIPANTS OR BENEFICIARIES; AND A PERSON WHO ACTED IN GOOD FAITH AND IN A
MANNER [HE] [SHE] REASONABLY BELIEVED TO BE IN THE BEST INTERESTS OF THE
PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN SHALL BE DEEMED TO
HAVE ACTED IN MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS
REFERRED TO IN THIS AGREEMENT.


SECTION 3.               INDEMNITY IN THIRD-PARTY PROCEEDINGS.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3
IF INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT IN
ANY PROCEEDING, OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 3, INDEMNITEE SHALL
BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES, JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE OR ON [HIS] [HER] BEHALF IN CONNECTION WITH
SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN, IF INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER [HE] [SHE] REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, IN THE CASE OF A CRIMINAL
PROCEEDING HAD NO REASONABLE CAUSE TO BELIEVE THAT [HIS] [HER] CONDUCT WAS
UNLAWFUL.


SECTION 4.               INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.   THE COMPANY SHALL INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4 IF INDEMNITEE IS, OR IS THREATENED TO BE MADE, A
PARTY TO OR A PARTICIPANT IN ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 4, INDEMNITEE SHALL
BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY [HIM] [HER] OR ON [HIS] [HER]
BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN,
IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER [HE] [SHE] REASONABLY BELIEVED
TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  NO
INDEMNIFICATION FOR EXPENSES SHALL BE MADE UNDER THIS SECTION 4 IN RESPECT OF
ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN FINALLY
ADJUDGED BY A COURT TO BE LIABLE TO THE COMPANY, UNLESS AND ONLY TO THE EXTENT
THAT THE DELAWARE COURT OF CHANCERY OR ANY COURT IN WHICH THE PROCEEDING WAS
BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF
LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY
AND REASONABLY ENTITLED TO INDEMNIFICATION.

5


--------------------------------------------------------------------------------



SECTION 5.               INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY
OR PARTLY SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND TO THE EXTENT THAT INDEMNITEE
IS A PARTY TO (OR A PARTICIPANT IN) AND IS SUCCESSFUL, ON THE MERITS OR
OTHERWISE, IN ANY PROCEEDING OR IN DEFENSE OF ANY CLAIM, ISSUE OR MATTER
THEREIN, IN WHOLE OR IN PART, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY [HIM] [HER] IN CONNECTION
THEREWITH.  IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL
CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY [HIM] [HER]
OR ON [HIS] [HER] BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM,
ISSUE OR MATTER.  IF THE INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING,
THE COMPANY ALSO SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES REASONABLY
INCURRED IN CONNECTION WITH A CLAIM, ISSUE OR MATTER RELATED TO ANY CLAIM,
ISSUE, OR MATTER ON WHICH THE INDEMNITEE WAS SUCCESSFUL.  FOR PURPOSES OF THIS
SECTION AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN
SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE
A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


SECTION 6.               INDEMNIFICATION FOR EXPENSES OF A WITNESS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND TO THE EXTENT THAT INDEMNITEE IS, BY REASON OF
[HIS] [HER] CORPORATE STATUS, A WITNESS IN ANY PROCEEDING TO WHICH INDEMNITEE IS
NOT A PARTY, [HE] [SHE] SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY [HIM] [HER] OR ON [HIS] [HER] BEHALF IN CONNECTION
THEREWITH.


SECTION 7.               ADDITIONAL INDEMNIFICATION.


(A)           NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, OR 5, THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IF
INDEMNITEE IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO ANY PROCEEDING
(INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT
IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES AND AMOUNTS PAID IN
SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE
PROCEEDING.


(B)           FOR PURPOSES OF SECTION 7(A), THE MEANING OF THE PHRASE “TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW” SHALL INCLUDE, BUT NOT BE LIMITED
TO:


I.              TO THE FULLEST EXTENT PERMITTED BY THE PROVISION OF THE DGCL
THAT AUTHORIZES OR CONTEMPLATES ADDITIONAL INDEMNIFICATION BY AGREEMENT, OR THE
CORRESPONDING PROVISION OF ANY AMENDMENT TO OR REPLACEMENT OF THE DGCL, AND


II.             TO THE FULLEST EXTENT AUTHORIZED OR PERMITTED BY ANY AMENDMENTS
TO OR REPLACEMENTS OF THE DGCL ADOPTED AFTER THE DATE OF THIS AGREEMENT THAT
INCREASE THE EXTENT TO WHICH A CORPORATION MAY INDEMNIFY ITS OFFICERS AND
DIRECTORS.

6


--------------------------------------------------------------------------------



SECTION 8.               EXCLUSIONS.   NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY
INDEMNITY IN CONNECTION WITH ANY CLAIM MADE AGAINST INDEMNITEE:


(A)           FOR WHICH PAYMENT HAS ACTUALLY BEEN MADE TO OR ON BEHALF OF
INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH
RESPECT TO ANY EXCESS BEYOND THE AMOUNT PAID UNDER ANY INSURANCE POLICY OR OTHER
INDEMNITY PROVISION; OR


(B)           FOR (I) AN ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE
(OR SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE
MEANING OF SECTION 16(B) OF THE EXCHANGE ACT (AS DEFINED IN SECTION 2(A) HEREOF)
OR SIMILAR PROVISIONS OF STATE STATUTORY LAW OR COMMON LAW, OR (II) ANY
REIMBURSEMENT OF THE COMPANY BY THE INDEMNITEE OF ANY BONUS OR OTHER
INCENTIVE-BASED OR EQUITY-BASED COMPENSATION OR OF ANY PROFITS REALIZED BY THE
INDEMNITEE FROM THE SALE OF SECURITIES OF THE COMPANY, AS REQUIRED IN EACH CASE
UNDER THE EXCHANGE ACT (INCLUDING ANY SUCH REIMBURSEMENTS THAT ARISE FROM AN
ACCOUNTING RESTATEMENT OF THE COMPANY PURSUANT TO SECTION 304 OF THE
SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY ACT”), OR THE PAYMENT TO THE
COMPANY OF PROFITS ARISING FROM THE PURCHASE AND SALE BY INDEMNITEE OF
SECURITIES IN VIOLATION OF SECTION 306 OF THE SARBANES-OXLEY ACT), OR


(C)           EXCEPT AS PROVIDED IN SECTION 13(D) OF THIS AGREEMENT, IN
CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY
INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED
BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR OTHER
INDEMNITEES, UNLESS (I) THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZED THE
PROCEEDING (OR ANY PART OF ANY PROCEEDING) PRIOR TO ITS INITIATION OR (II) THE
COMPANY PROVIDES THE INDEMNIFICATION, IN ITS SOLE DISCRETION, PURSUANT TO THE
POWERS VESTED IN THE COMPANY UNDER APPLICABLE LAW.


SECTION 9.               ADVANCES OF EXPENSES.   NOTWITHSTANDING ANY PROVISION
OF THIS AGREEMENT TO THE CONTRARY, THE COMPANY SHALL ADVANCE, TO THE EXTENT NOT
PROHIBITED BY LAW, THE EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH ANY
PROCEEDING, AND SUCH ADVANCEMENT SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE
RECEIPT BY THE COMPANY OF A STATEMENT OR STATEMENTS REQUESTING SUCH ADVANCES
FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF ANY
PROCEEDING.  ADVANCES SHALL BE UNSECURED AND INTEREST FREE.  ADVANCES SHALL BE
MADE WITHOUT REGARD TO INDEMNITEE’S ABILITY TO REPAY THE EXPENSES AND WITHOUT
REGARD TO INDEMNITEE’S ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THE OTHER
PROVISIONS OF THIS AGREEMENT.  ADVANCES SHALL INCLUDE ANY AND ALL REASONABLE
EXPENSES INCURRED PURSUING AN ACTION TO ENFORCE THIS RIGHT OF ADVANCEMENT,
INCLUDING EXPENSES INCURRED PREPARING AND FORWARDING STATEMENTS TO THE COMPANY
TO SUPPORT THE ADVANCES CLAIMED.  THE INDEMNITEE SHALL QUALIFY FOR ADVANCES UPON
THE EXECUTION AND DELIVERY TO THE COMPANY OF THIS AGREEMENT, WHICH SHALL
CONSTITUTE AN UNDERTAKING PROVIDING THAT THE INDEMNITEE UNDERTAKES TO REPAY THE
ADVANCE TO THE EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT
ENTITLED TO BE INDEMNIFIED BY THE COMPANY.  THIS SECTION 9 SHALL NOT APPLY TO
ANY CLAIM MADE BY INDEMNITEE FOR WHICH INDEMNITY IS EXCLUDED PURSUANT TO SECTION
8.

7


--------------------------------------------------------------------------------



SECTION 10.             PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.


(A)           INDEMNITEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY MATTER WITH
RESPECT TO WHICH INDEMNITEE INTENDS TO SEEK INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES HEREUNDER AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE RECEIPT BY
INDEMNITEE OF WRITTEN NOTICE THEREOF.  THE WRITTEN NOTIFICATION TO THE COMPANY
SHALL INCLUDE A DESCRIPTION OF THE NATURE OF THE PROCEEDING AND THE FACTS
UNDERLYING THE PROCEEDING.  TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT,
INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING THEREIN OR
THEREWITH SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO
INDEMNITEE AND IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT
INDEMNITEE IS ENTITLED TO INDEMNIFICA­TION FOLLOWING THE FINAL DISPOSITION OF
SUCH ACTION, SUIT OR PROCEEDING.  THE OMISSION BY INDEMNITEE TO NOTIFY THE
COMPANY HEREUNDER WILL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY
HAVE TO INDEMNITEE HEREUNDER OR OTHERWISE THAN UNDER THIS AGREEMENT, AND ANY
DELAY IN SO NOTIFYING THE COMPANY SHALL NOT CONSTITUTE A WAIVER BY INDEMNITEE OF
ANY RIGHTS UNDER THIS AGREEMENT.  THE SECRETARY OF THE COMPANY SHALL, PROMPTLY
UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD IN WRITING
THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


(B)           THE COMPANY WILL BE ENTITLED TO PARTICIPATE IN THE PROCEEDING AT
ITS OWN EXPENSE.


SECTION 11.             PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


(A)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THE SECTION 10(A), A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT
TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE SPECIFIC CASE:  (I) IF
A CHANGE IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE; OR (II) IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, (A) BY A
MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A QUORUM OF
THE BOARD, (B) BY A COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY A
MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A QUORUM OF
THE BOARD, (C) IF THERE ARE NO SUCH DISINTERESTED DIRECTORS OR, IF SUCH
DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION
TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE OR (D) IF SO
DIRECTED BY THE BOARD, BY THE STOCKHOLDERS OF THE COMPANY; AND, IF IT IS SO
DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE
SHALL BE MADE WITHIN TEN (10) DAYS AFTER SUCH DETERMINATION.  INDEMNITEE SHALL
COOPERATE WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION WITH
RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING TO
SUCH PERSON, PERSONS OR ENTITY UPON REASONABLE ADVANCE REQUEST ANY DOCUMENTATION
OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE
AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH
DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE
OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE
COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


(B)           IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 11(A) HEREOF, THE
INDEPENDENT COUNSEL SHALL

8


--------------------------------------------------------------------------------



BE SELECTED AS PROVIDED IN THIS SECTION 11(B).  IF A CHANGE IN CONTROL SHALL NOT
HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY THE BOARD OF
DIRECTORS, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING
[HIM] [HER] OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.  IF A CHANGE
IN CONTROL SHALL HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY
INDEMNITEE (UNLESS INDEMNITEE SHALL REQUEST THAT SUCH SELECTION BE MADE BY THE
BOARD OF DIRECTORS, IN WHICH EVENT THE PRECEDING SENTENCE SHALL APPLY), AND
INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SO SELECTED.  IN EITHER EVENT, INDEMNITEE OR THE
COMPANY, AS THE CASE MAY BE, MAY, WITHIN TEN (10) DAYS AFTER SUCH WRITTEN NOTICE
OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS
THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT
SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL
SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED
IN SECTION 2 OF THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH
PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY
OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH
WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO
SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS
WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF,
WITHIN TWENTY (20) DAYS AFTER THE LATER OF SUBMISSION BY INDEMNITEE OF A WRITTEN
REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION 10(A) HEREOF AND THE FINAL
DISPOSITION OF THE PROCEEDING, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED
AND NOT OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION A COURT OF
COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN
MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED
BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE
PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON SO
APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER SECTION 11(A) HEREOF.  UPON THE
DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO SECTION
13(A) OF THIS AGREEMENT, INDEPENDENT COUNSEL SHALL BE DISCHARGED AND RELIEVED OF
ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT TO THE APPLICABLE STANDARDS
OF PROFESSIONAL CONDUCT THEN PREVAILING).


SECTION 12.             PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, PRESUME THAT
INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT IF INDEMNITEE HAS
SUBMITTED A REQUEST FOR INDEMNIFICATION IN ACCORDANCE WITH SECTION 10(A) OF THIS
AGREEMENT, AND THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW,
HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE
MAKING BY ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT
PRESUMPTION.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT LEGAL COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE
COMMENCEMENT OF ANY ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS
PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD
OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING BY ITS
DIRECTORS OR INDEPENDENT LEGAL COUNSEL) THAT INDEMNITEE HAS NOT MET SUCH
APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A
PRESUMPTION THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.

9


--------------------------------------------------------------------------------



(B)           SUBJECT TO SECTION 13(E), IF THE PERSON, PERSONS OR ENTITY
EMPOWERED OR SELECTED UNDER SECTION 11 OF THIS AGREEMENT TO DETERMINE WHETHER
INDEMNITEE IS ENTITLED TO INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION
WITHIN SIXTY (60) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR, THE
REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL, TO THE FULLEST
EXTENT NOT PROHIBITED BY LAW, BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL
BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF
A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW; PROVIDED, HOWEVER, THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A
REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL THIRTY (30) DAYS, IF THE PERSON,
PERSONS OR ENTITY MAKING THE DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME FOR THE OBTAINING OR
EVALUATING OF DOCUMENTATION AND/OR INFORMATION RELATING THERETO; AND PROVIDED,
FURTHER, THAT THE FOREGOING PROVISIONS OF THIS SECTION 12(B) SHALL NOT APPLY (I)
IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY THE
STOCKHOLDERS PURSUANT TO SECTION 11(A) OF THIS AGREEMENT AND IF (A) WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR SUCH
DETERMINATION THE BOARD OF DIRECTORS HAS RESOLVED TO SUBMIT SUCH DETERMINATION
TO THE STOCKHOLDERS FOR THEIR CONSIDERATION AT AN ANNUAL MEETING THEREOF TO BE
HELD WITHIN SEVENTY-FIVE (75) DAYS AFTER SUCH RECEIPT AND SUCH DETERMINATION IS
MADE THEREAT, OR (B) A SPECIAL MEETING OF STOCKHOLDERS IS CALLED WITHIN FIFTEEN
(15) DAYS AFTER SUCH RECEIPT FOR THE PURPOSE OF MAKING SUCH DETERMINATION, SUCH
MEETING IS HELD FOR SUCH PURPOSE WITHIN SIXTY (60) DAYS AFTER HAVING BEEN SO
CALLED AND SUCH DETERMINATION IS MADE THEREAT, OR (II) IF THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO
SECTION 11(A) OF THIS AGREEMENT.


(C)           THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR MATTER
THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO
INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD
FAITH AND IN A MANNER WHICH [HE] [SHE] REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT [HIS] [HER]
CONDUCT WAS UNLAWFUL.


(D)           RELIANCE AS SAFE HARBOR.  FOR PURPOSES OF ANY DETERMINATION OF
GOOD FAITH, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OF THE ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR
ON THE ADVICE OF LEGAL COUNSEL FOR THE ENTERPRISE OR ON INFORMATION OR RECORDS
GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT SELECTED WITH THE REASONABLE CARE
BY  THE ENTERPRISE.  THE PROVISIONS OF THIS SECTION 12(D) SHALL NOT BE DEEMED TO
BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE
INDEMNITEE MAY BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET
FORTH IN THIS AGREEMENT.

 

10


--------------------------------------------------------------------------------



(E)           ACTIONS OF OTHERS.  THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE ENTERPRISE SHALL NOT BE
IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION
UNDER THIS AGREEMENT.


SECTION 13.             REMEDIES OF INDEMNITEE.


(A)           SUBJECT TO SECTION 13(E), IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 11 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 9 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 11(A) OF
THIS AGREEMENT WITHIN NINETY (90) DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE
PURSUANT TO SECTION 5 OR 6 OR THE LAST SENTENCE OF SECTION 11(A) OF THIS
AGREEMENT WITHIN TEN (10) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST
THEREFOR, (V) PAYMENT OF INDEMNIFICATION PURSUANT TO SECTION 3, 4 OR 7 OF THIS
AGREEMENT IS NOT MADE WITHIN TEN (10) DAYS AFTER A DETERMINATION HAS BEEN MADE
THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, OR (VI) IN THE EVENT THAT THE
COMPANY OR ANY OTHER PERSON TAKES OR THREATENS TO TAKE ANY ACTION TO DECLARE
THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY LITIGATION OR OTHER
ACTION OR PROCEEDING DESIGNED TO DENY, OR TO RECOVER FROM, THE INDEMNITEE THE
BENEFITS PROVIDED OR INTENDED TO BE PROVIDED TO THE INDEMNITEE HEREUNDER,
INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY A COURT OF [HIS] [HER]
ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ALTERNATIVELY,
INDEMNITEE, AT [HIS] [HER] OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL COMMENCE SUCH PROCEEDING
SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRA­TION WITHIN 180 DAYS FOLLOWING
THE DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING
PURSUANT TO THIS SECTION 13(A); PROVIDED, HOWEVER, THAT THE FOREGOING CLAUSE
SHALL NOT APPLY IN RESPECT OF A PROCEEDING BROUGHT BY INDEMNITEE TO ENFORCE
[HIS] [HER] RIGHTS UNDER SECTION 5 OF THIS AGREEMENT.  THE COMPANY SHALL NOT
OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION.


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 11(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 13 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 13 THE COMPANY SHALL HAVE THE BURDEN OF PROVING
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE
CASE MAY BE.


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 11(A)
OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY
SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 13, ABSENT (I) A MISSTATEMENT BY INDEMNITEE
OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.

11


--------------------------------------------------------------------------------



(D)           THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, BE
PRECLUDED FROM ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 13 THAT THE PROCEDURES AND PRESUMPTIONS OF THIS
AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH
COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS BOUND BY ALL THE
PROVISIONS OF THIS AGREEMENT.  IT IS THE INTENT OF THE COMPANY THAT THE
INDEMNITEE NOT BE REQUIRED TO INCUR LEGAL FEES OR OTHER EXPENSES ASSOCIATED WITH
THE INTERPRETATION, ENFORCEMENT OR DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT BY LITIGATION OR OTHERWISE BECAUSE THE COST AND EXPENSE THEREOF WOULD
SUBSTANTIALLY DETRACT FROM THE BENEFITS INTENDED TO BE EXTENDED TO THE
INDEMNITEE HEREUNDER.  THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND
ALL EXPENSES AND, IF REQUESTED BY INDEMNITEE, SHALL (WITHIN TEN (10) DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR) ADVANCE, TO THE EXTENT NOT
PROHIBITED BY LAW, SUCH EXPENSES TO INDEMNITEE, WHICH ARE INCURRED BY INDEMNITEE
IN CONNECTION WITH ANY ACTION BROUGHT BY INDEMNITEE FOR INDEMNIFICATION OR
ADVANCE OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT OR UNDER ANY
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY,
REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR INSURANCE RECOVERY, AS THE CASE MAY
BE.


(E)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE
REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION OF THE PROCEEDING.


SECTION 14.             NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE;
SUBROGATION.


(A)           THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE ADVANCEMENT OF
EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE CHARTER, THE BY-LAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS, A
RESOLUTION OF DIRECTORS OR OTHERWISE.  NO AMENDMENT, ALTERATION OR REPEAL OF
THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF
INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY
SUCH INDEMNITEE IN [HIS] [HER] CORPORATE STATUS PRIOR TO SUCH AMENDMENT,
ALTERATION OR REPEAL.  TO THE EXTENT THAT A CHANGE IN DELAWARE LAW, WHETHER BY
STATUTE OR JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES THAN WOULD BE AFFORDED CURRENTLY UNDER THE CHARTER, THE BYLAWS AND THIS
AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY
THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.  NO RIGHT OR
REMEDY HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR
REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO
EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW
OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY
HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR
EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


(B)           TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS OF THE COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE WHICH SUCH PERSON SERVES AT THE
REQUEST OF THE COMPANY, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES
IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE

12


--------------------------------------------------------------------------------



AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT UNDER SUCH POLICY OR
POLICIES.  IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF A CLAIM PURSUANT TO THE
TERMS HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER LIABILITY INSURANCE IN
EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH
PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.


(C)           IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL
ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS
ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


(D)           THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY
PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE (OR FOR WHICH ADVANCEMENT IS PROVIDED
HEREUNDER) HEREUNDER IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY
RECEIVED SUCH PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR
OTHERWISE.


(E)           THE COMPANY’S OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES
HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE SHALL BE REDUCED BY ANY AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM SUCH OTHER CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR
OTHER ENTERPRISE.


SECTION 15.             DURATION OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE
UNTIL AND TERMINATE UPON THE LATER OF: (A) SIX YEARS AFTER THE DATE THAT
INDEMNITEE SHALL HAVE CEASED TO SERVE AS A [DIRECTOR] [OFFICER] OF THE COMPANY
[AND, AT THE REQUEST OF THE COMPANY, AS A [DIRECTOR] [OFFICER] [EMPLOYEE]
[AGENT] OF ANOTHER ENTERPRISE] OR (B) ONE YEAR AFTER THE FINAL TERMINATION OF
ANY PROCEEDING THEN PENDING IN RESPECT OF WHICH INDEMNITEE IS GRANTED RIGHTS OF
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING
COMMENCED BY INDEMNITEE PURSUANT TO SECTION 13 OF THIS AGREEMENT RELATING
THERETO.  THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF INDEMNITEE AND [HIS] [HER] HEIRS,
EXECUTORS AND ADMINISTRATORS.


SECTION 16.             SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER: (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR
PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO
APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE PARTIES
HERETO; AND

13


--------------------------------------------------------------------------------



(C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT CONTAINING ANY
SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF
INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO
THE INTENT MANIFESTED THEREBY.


SECTION 17.             ENFORCEMENT.


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS A [DIRECTOR] [OFFICER] OF THE COMPANY [AND, AT THE
REQUEST OF THE COMPANY, AS A [DIRECTOR] [OFFICER] [EMPLOYEE] [AGENT] OF ANOTHER
ENTERPRISE], AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS
AGREEMENT IN SERVING IN SUCH CAPACITY.


(B)           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED, HOWEVER,
THAT THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE CHARTER, THE
BY-LAWS AND APPLICABLE LAW, AND SHALL NOT BE DEEMED A SUBSTITUTE THEREFOR, NOR
TO DIMINISH OR ABROGATE ANY RIGHTS OF INDEMNITEE THEREUNDER.


SECTION 18.             MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE
PARTIES THERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE
DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT
NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER.


SECTION 19.             NOTICE BY INDEMNITEE.  INDEMNITEE AGREES PROMPTLY TO
NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION,
SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY
PROCEEDING OR MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES COVERED HEREUNDER.  THE FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY
SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO THE
INDEMNITEE UNDER THIS AGREEMENT OR OTHERWISE.


SECTION 20.             NOTICES.   ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN IF (A) DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO
WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, (B) MAILED BY
CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY
AFTER THE DATE ON WHICH IT IS SO MAILED, (C) MAILED BY REPUTABLE OVERNIGHT
COURIER AND RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR OTHER
COMMUNICATION SHALL HAVE BEEN DIRECTED OR (D) SENT BY FACSIMILE TRANSMISSION,
WITH RECEIPT OF ORAL CONFIRMATION THAT SUCH TRANSMISSION HAS BEEN RECEIVED:


(A)           IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON THE SIGNATURE PAGE
OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE TO THE
COMPANY.

14


--------------------------------------------------------------------------------



(B)           IF TO THE COMPANY, TO

Superior Essex Inc.
150 Interstate North Parkway
Atlanta, GA 30339-2101
Attn: Corporate Secretary

or to any other address as may have been furnished to Indemnitee by the Company.


SECTION 21.             CONTRIBUTION.  TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS
UNAVAILABLE TO INDEMNITEE FOR ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF
INDEMNIFYING INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE,
WHETHER FOR JUDGMENTS, FINES, PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE
PAID IN SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO
AN INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED
FAIR AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN
ORDER TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
INDEMNITEE AS A RESULT OF THE EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO
SUCH PROCEEDING; AND/OR (II) THE RELATIVE FAULT OF THE COMPANY (AND ITS
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) AND INDEMNITEE IN CONNECTION WITH
SUCH EVENT(S) AND/OR TRANSACTION(S).


SECTION 22.             APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS
AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES. EXCEPT WITH RESPECT TO ANY
ARBITRATION COMMENCED BY INDEMNITEE PURSUANT TO SECTION 13(A) OF THIS AGREEMENT,
THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE CHANCERY COURT OF THE STATE OF DELAWARE (THE
“DELAWARE COURT”), AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED
STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY, (II) CONSENT TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR PURPOSES OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, (III) APPOINT,
TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF DELAWARE, IRREVOCABLY CORPORATION SERVICE COMPANY, 2711 CENTERVILLE
ROAD, SUITE 400, WILMINGTON, DELAWARE, 19808, NEW CASTLE COUNTY AS ITS AGENT IN
THE STATE OF DELAWARE FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND
VALIDITY AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE,
(IV) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING
IN THE DELAWARE COURT, AND (V) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY
CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN
BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM.


SECTION 23.             IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO
BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM
ENFORCEABILITY IS SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS
AGREEMENT.

15


--------------------------------------------------------------------------------



SECTION 24.             MISCELLANEOUS.    USE OF THE MASCULINE PRONOUN SHALL BE
DEEMED TO INCLUDE USAGE OF THE FEMININE PRONOUN WHERE APPROPRIATE.  THE HEADINGS
OF THE PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT BE DEEMED TO CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION
THEREOF.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

Superior Essex Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Indemnitee]

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------